Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, and 20 are withdrawn from further consideration as previously set forth.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: a top internal surface side of the internal surface and a top external surface side of the external surface are coupled and define an opening. 
 
Claims 1-3, 8-9, 13, 17, 18, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The limitation “wherein a top internal surface side of the internal surface and a top external surface side of the external surface are coupled and define an opening” is confusing.   The specification teaches that the top internal surface side 108 and the top external surface side 110 can be coupled and define an opening 112.  Fig. 2 shows top internal surface side 108 and the top external surface side 110, but does not show that these two surfaces are being coupled.  If applicant means that the edge of the bag being folded down to form a channel for the drawstring, it seems that the internal surface must be coupled to the internal surface to form an inner channel for the drawstring, but NOT top internal surface side and the top external surface side being coupled.  Please identify the where the internal surface is coupled to the external surface.  

Claims 1, and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourdon (2865418).  Bourdon teaches a container a container comprising an internal surface attached to an external surface to form a cavity note the folding of the outside of the inside and attached at seam at 32.

    PNG
    media_image1.png
    77
    71
    media_image1.png
    Greyscale

	Note the internal is pullable through in fig. 3.  
	Regarding the limitation “wherein the hair carrying device is configured to reduce folds and entanglements of a carried hair piece”, note that this is an intended use and does not impart any structure over the device in Bourdon. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Gorman (5533809) or Boch (1681922).  Either Gorman or Boch teaches that it is known in the art to provide a liner of non-abrasive (silk material).  It would have been obvious to one of ordinary skill in the art to provide a liner as taught by Gorman or Boch to protect the inside contents.
Claims 21-23, 8, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Brennan (5046860) or Torena (5152441).  Bourdon meets all claimed limitations except for the strap proximal to the opening.  Brennan teaches that it is known in the .
Regarding claim 23, Brennan teaches the rolling of bags at edged to reduce the size.  It would have been obvious to one of ordinary skill in the art to rolling of bags at edged to reduce the size for storage.
Regarding claim 17, note the device in Bourdon is considered elongated.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Ledesma (5209385). Ledesma teaches the rolling of bags at edged to reduce the size.  It would have been obvious to one of ordinary skill in the art to rolling of bags at edged to reduce the size for storage.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Coggins et al. (d766550) or Orozco (3550161).  Bourdon teaches the adjusting of an opening, the pulling of internal surface and the coupling of an object to an internal surface.  Bourdon meets all claimed limitations except for the hair carrying device.  it would have been obvious to one of ordinary skill in the art to provide a garment comprising a hair piece.  It would have been obvious to one of ordinary skill in the art to provide a hair piece as taught by Coggins or Orozco to store an alternative garment.

Claims 1-3, 8, 9, 13, 17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirigliano (5653337), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Cirigliano in view of Wendell (505688).  Cirigliano teaches a carry device . 
With respect to the internal surface is pullable through the opening, note that Cirigliano teaches a reversible bag and it is cable of being pulled through since it is made of flexible material.
	Regarding the limitation “the hair carrying device is configured to reduce folds and entanglements of a carried hair piece”, this limitation does not impart any structure over the device in Cirigliano.
	In the alternative, it would have been obvious to one of ordinary skill in the art to provide with the top internal surface side are coupled to an external side at the edge portion forming an pening as taught by Wendell, at a2 (fig. 2) or fig. 5 to provide an alternative construction and/or to provide added support.
	Regarding claim 3, note the material comprises non-abrasive (cotton, polyester).
 (19)   Tote bag 10 preferably is constructed of flexible, resilient material,in particular, "CORDURA,".RTM.  1000 denier fabric, or alternatively cotton duck canvas, or polyester material. (with emphasis)
Regarding claim 21, note the strap holding portion 18 at the top.
Regarding claim 22, note portions 29 or the straps at the bottom in fig. 9.
Regarding claim 23, note the collapse of the bag in fig. 7.

Claims 1, and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon (5595199).  Solomon teaches a container a top container with an internal surface attached to an external surface (forming the channel for closing device being the drawstring 47).
With respect to the internal surface is pullable through the opening, note that Cirigliano teaches a reversible bag and it is cable of being pulled through since it is made of flexible material.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Boch (1681922).  Boch teaches that it is known in the art to provide a bag non-abrasive (silk material).  It would have been obvious to one of ordinary skill in the art to provide a liner as taught by Boch to protect the inside contents from damage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733